BAKES, Chief Justice.
This negligence action arises out of a two-truck collision which occurred in a yard adjacent to a warehouse owned by defendant respondent J. R. Simplot Co. A truck owned by plaintiff appellant Washington Carriers, Inc., was damaged when a truck owned by defendant Beckley Trucking, Inc., backed into it. Both trucks were in the Simplot yard to unload potatoes.
Washington Carriers sued both Beckley and Simplot, alleging that the negligence of their employees caused the damage to the Washington Carriers truck. Defendants Beckley and Simplot moved for summary judgment. On January 25, 1979, the trial court granted Simplot’s motion and entered summary judgment in its behalf. The judgment was certified as final under former I.R.C.P. 54(b) (amended effective May 1,1979). Washington Carriers appeals from that judgment.
The record in this case consists solely of plaintiff’s complaint and the affidavits of Manuel Olvera, a Simplot employee who was helping trucks unload in the yard, and Robert Boersma, a witness to the accident. According to Olvera, there was an established procedure for unloading trucks at the Simplot plant. When the trucks were weighed at the entrance to the unloading area, they were given a number. The number determined the order for unloading. On the night in question, the Beckley truck was weighed and received a number. The Beckley truck driver parked in one of the parking stalls in the Simplot yard awaiting his turn to unload. Olvera stated that sometime later the Beckley truck driver approached him and asked when he could unload. Olvera told him that he was next. According to Olvera, the Beckley driver then returned to his truck, got in, and began backing toward a storage door where Olvera was standing. According to his affidavit, Olvera then noticed the Washington Carriers truck entering the yard. Olvera stated that he first thought that the Washington Carriers truck would pass behind the Beckley truck. Instead, the Washington Carriers truck stopped behind the Beckley truck. Olvera yelled out, and the Washington Carriers driver also sounded his horn. The Beckley truck, however, backed into the Washington Carriers truck.
Boersma in his affidavit contradicted Olvera only in one respect. Boersma stated that at the time the Washington Carriers truck had pulled behind the Beckley truck, the Beckley truck had not commenced backing up. Boersma’s affidavit does not in any significant way contradict the description of Olvera’s activities during the time in question.
The record below discloses no facts indicative of negligence on the part of the J. R. Simplot Company. Even construing the record in favor of Washington Carriers, the party opposing summary judgment, we agree with the district court’s decision. See, e.g., Farm Bureau Finance Co., Inc. v. Carney, 100 Idaho 745, 605 P.2d 509 (1980); State Tax Comm’n v. Western Electronics, Inc., 99 Idaho 226, 580 P.2d 72 (1978).
Summary judgment in favor of defendant respondent J. R. Simplot Company is affirmed. No costs allowed.
McFADDEN, DONALDSON and SHEPARD, JJ., concur.